Per Curiam,
The object of the bill in this case was to enforce by a decree for specific performance, an alleged parol agreement in relation to land. The answer contained a distinct denial of all of the material allegations of the bill and the court found that the testimony produced by the plaintiff upon the controlling question of fact in the case was far from being clear and convincing. This finding appears to have been fully warranted by the evidence and it will not be disturbed.
The decree dismissing the bill is affirmed at the cost of the appellant.